*** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

                                                             Electronically Filed
                                                             Supreme Court
                                                             SCAP-XX-XXXXXXX
                                                             21-JAN-2020
                                                             08:11 AM




        IN THE SUPREME COURT OF THE STATE OF HAWAI I

                              ---o0o---


IN THE MATTER OF THE TAX APPEAL OF KAHEAWA WIND POWER, LLC,
          Respondent/Taxpayer-Appellant-Appellee,

                                  vs.

                        COUNTY OF MAUI,
                 Petitioner/Appellee-Appellant.

      ------------------------------------------------

 IN THE MATTER OF THE TAX APPEAL OF AUWAHI WIND ENERGY LLC,
           Respondent/Taxpayer-Appellant-Appellee,

                                  vs.

                        COUNTY OF MAUI,
                 Petitioner/Appellee-Appellant.


                          SCAP-XX-XXXXXXX

               APPEAL FROM THE TAX APPEAL COURT
  (CAAP-XX-XXXXXXX and CONSOLIDATED CASES: CAAP-XX-XXXXXXX,
    CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, and CAAP-XX-XXXXXXX;
T.X. No. 14-1-0266 AND CONSOLIDATED CASE T.X. No. 16-1-0272;
T.X. No. 14-1-0267 AND CONSOLIDATED CASE T.X. No. 16-1-0273;
      and T.X. Nos. 16-1-0275, 15-1-0238, and 16-1-0328)
     *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***



                              JANUARY 21, 2020

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.

              OPINION OF THE COURT BY RECKTENWALD, C.J.

                              I.   INTRODUCTION

            This case arises from a taxation dispute between

Appellant County of Maui (County) and Appellees Kaheawa Wind

Power, LLC, Kaheawa Wind Power II, LLC (collectively, Kaheawa),

and Auwahi Wind Energy LLC (Auwahi), which lease land on the

island of Maui in order to operate their wind farms. 1             At issue

is whether the County had the authority, under article VIII,

section 3 of the Hawai i Constitution, to include the value of

Appellees’ wind turbines in Appellees’ real property tax

assessments, and to redefine the term “real property” within

section 3.48.005 of the Maui County Code (MCC) to include wind

turbines for that purpose.

            Appellees challenged the County’s actions in the Tax

Appeal Court (TAC), which issued summary judgment orders and a

final judgment in their favor.         The TAC held that the County, by

amending the MCC, exceeded its authority under article VIII,

section 3 because the delegates to the 1978 Constitutional

Convention did not intend to grant the counties the power to

redefine “personal property” as “real property.”             In response,



      1
            Kaheawa and Auwahi operate their wind farms on land leased from
the State of Hawai i and Ulupalakua Ranch, Inc., respectively.

                                       2
     *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

the County filed five separate appeals with the ICA (consolidated

under CAAP-17-816) and filed an application for transfer, which

this court granted.

             We hold that the County exceeded its constitutional

authority by amending MCC § 3.48.005 to expand its definition of

“real property” to include “personal property,” and agree with

the TAC that the delegates to the 1978 Constitutional Convention

did not intend to grant the counties the power to define the

term.    We further hold that the delegates intended for this power

to be reserved to the legislature.          As such, we uphold the TAC’s

final judgment in favor of Appellees.

                              II.   BACKGROUND

             To understand the issues at the heart of this case, we

first explain the proceedings of the 1978 Constitutional

Convention, the County’s initial enactment of MCC § 3.48.005

(1980), and the ICA’s 2014 Kaheawa Wind Power, LLC v. County of

Maui decision.     See 135 Hawai i 202, 347 P.3d 632 (App. 2014),

cert. denied, 2015 WL 745424 (Feb. 19, 2015).             We then explain

the County’s amendment to MCC § 3.48.005 (2013), the TAC’s

rationale for granting summary judgment for the Appellees, and

the parties’ positions on appeal to this court.

A.      Article VIII, Section 3

             Article VIII, section 3 of the Hawai i Constitution

took effect in 1981, pursuant to its adoption by the 1978

Constitutional Convention and subsequent ratification by the

                                       3
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

voters.   Since 1981, it has provided:

           The taxing power shall be reserved to the State,
           except so much thereof as may be delegated by the
           legislature to the political subdivisions, and except
           that all functions, powers and duties relating to the
           taxation of real property shall be exercised
           exclusively by the counties, with the exception of the
           county of Kalawao. The legislature shall have the
           power to apportion state revenues among the several
           political subdivisions.

(emphasis added).

           This language as ultimately adopted is similar to the

language of article VIII, section 3 as originally proposed,

except that the originally proposed language only granted the

counties the “power to levy a tax on real property.”             Stand.

Comm. Rep. No. 42 in 1 Proceedings of the Constitutional

Convention of Hawai i of 1978, at 594 (1980).           Prior to the

amendment’s adoption, “all taxation authority was unequivocally

vested in the State.”      See State ex rel. Anzai v. City & Cty. of

Honolulu, 99 Hawai i 508, 510, 57 P.3d 433, 435 (2002) (citing

Haw. Const. art. VII, § 3 (1968)). 2

           The Standing Committee on Local Government was the

first Committee to consider section 3’s proposed language and the

extent of the taxation authority to grant the counties.              See id.


     2
           Article VII, section 3 of the 1968 Hawai i Constitution provided:

           The taxing power shall be reserved to the State except
           so much thereof as may be delegated by the legislature
           to the political subdivisions, and the legislature
           shall have the power to apportion state revenues among
           the several political subdivisions.


                                      4
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

In Report No. 42, the Committee recommended that the counties be

given the “power to levy a tax on real property.”             Id. at 521.

In relevant part, Report No. 42 contained the following

discussion:

          Your Committee finds that the question of a
          centralized real property tax program versus a
          decentralized system has been discussed many times
          over the past several years.

          . . . .

          Presently, under the Hawai i Revised Statutes, the
          State is responsible for assessing all real property
          in the State that is subject to the payment of real
          property taxes, and for levying and collecting all
          such taxes, and adjudicating taxpayer appeals. Basic
          policies defining real property, setting the basis of
          assessment, determining the manner in which rates are
          set, setting exemptions and describing the appeals
          process are the responsibility of state lawmakers.

          . . . .

          In recent years, county officials have advocated the
          transfer of real property functions from the State to
          the counties. Such a move, it is felt, would permit
          counties to use the power to tax real property in a
          more effective manner. A general grant of taxing
          powers to the counties would include: a) assessments
          of property, b) adjudications of appeals, c) levying
          of tax rates, d) collections of taxes and e)
          formulation of basic policies.

          . . . .

          Your Committee concludes that the power to levy a tax
          on real property should be granted to the County for
          the following reasons:

                 1)    County governments are completely
                       responsible and accountable for the
                       administration of their local affairs. It
                       is felt that in order to have complete
                       authority over their county finances the



                                      5
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

                       real property tax function should be given
                       to the counties.

                 2)    By placing total responsibility for the
                       real property tax program with the
                       counties, public confusion as to who or
                       which level of government is responsible
                       for the real property tax bite would be
                       eliminated.

                 3)    County administration of the real property
                       tax is consistent with home rule.

                 4)    There are certain program elements which
                       do not invoke issues of statewide concern
                       and/or which do not lend themselves to
                       single, statewide solutions. In other
                       words, there are different economic bases
                       and needs of the counties which cannot be
                       addressed by statewide real property
                       provisions.

          Your Committee also considered granting the counties
          the power to levy a general excise tax . . . .

          . . . .

          Your Committee acknowledges the desire of the counties
          for greater autonomy, self-reliance and financial
          independence. Although the general excise tax looks
          like an attractive way for counties to raise revenues,
          your Committee finds that one should keep in mind the
          issue of fairness to taxpayers[.]

          Your Committee is in accord with the conclusion
          reached by Mr. Fred Bennion of the Tax Foundation of
          Hawai i who states:

          The counties, should they desire additional revenues,
          have the power to raise the added revenue through the
          real property tax by increasing the rates[.]

Comm. of the Whole Debates in 2 Proceedings of the Constitutional

Convention of Hawai i of 1978, at 594–95 (1980).




                                      6
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

          The floor debates on the amendment took place next,

where, notably, Delegate Souki and Delegate Crozier voiced their

concerns over the proposed amendment’s language.             Comm. of the

Whole Debates in 2 Proceedings of the Constitutional Convention

of Hawai i of 1978, at 258–59 (1980).         Delegate Souki, for

instance, explained that “the intent of the section providing for

the exclusive power of real property taxation [was] not so that

the counties [could] increase their revenue or increase their

taxing powers,” but rather, “to provide for better management of

the taxing power” and “more accountability.”           Id.    Similarly,

Delegate Crozier explained that “while [he was] kind of for the

counties get[ting] control of [real property taxation],” he was

also “kind of afraid of a council that [might] lean[] one special

way” in a way that would “advantage . . . select group[s]” while

disadvantaging others.      Id. at 258.

          After the floor debate ended, the Committee of the

Whole convened and issued Report No. 7, which recommended

adopting the language found in article VIII, section 3 today.

Comm. as a Whole Rep. No. 7 in 1 Proceedings of the

Constitutional Convention of Hawai i of 1978, at 1008 (1980).                In

relevant part, Report No. 7 explained its recommendation to

change the “tax levying” language to the broader “all functions,

powers and duties” language “to clarify the Standing Committee’s

intent to grant all taxing powers relating to real property to

the counties, except Kalawao.”        Id.   Report No. 7 continued:

                                      7
      *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

            [T]here was some question under the earlier [“tax
            levying”] language as to whether or not the counties
            would have the power to set exemptions. Although the
            mover of this amendment explained that ‘the power to
            levy’ did include the lesser power of setting
            exemptions, this amendment was adopted as having the
            better language.

Id.

            The Report further explained that the Committee of the

Whole was “reject[ing] an amendment to grant the counties [the]

power to levy a general excise tax,” in light of delegates’

concerns that it would “add[] taxes to the same people and would

therefore be unfair.”        Id.

            As such, article VIII, section 3 of the Hawai i

Constitution was enacted, giving the counties exclusive authority

over “all functions, powers and duties relating to the taxation

of real property.”       Haw. Const. art. VIII, § 3.         At the time of

the amendment’s adoption, and still, today, the constitution had

not defined the term “real property.”

            To facilitate the transition of real property tax power

from the State to the counties, the delegates of the

Constitutional Convention also adopted article XVIII, section 6,

which explained:

            The amendment to Section 3 of Article VIII shall take
            effect on the first day of July after two full
            calendar years have elapsed following the ratification
            of such amendment [November 7, 1978]; provided that
            for a period of eleven years following such
            ratification, the policies and methods of assessing
            real property taxes shall be uniform throughout the
            State and shall be established by agreement of a
            majority of the political subdivisions. Each


                                        8
     *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

            political subdivision shall enact such uniform
            policies and methods of assessment by ordinance before
            the effective date of this amendment [July 1, 1981],
            and in the event the political subdivisions fail to
            enact such ordinances, the uniform policies and
            methods of assessment shall be established by general
            law. . . .

Haw. Const. art. XVIII, § 6.

B.   MCC § 3.48.005’s Enactment (1980)

            In accordance with article XVIII, section 6, and to

provide a framework for the required transition, the legislature

enacted HRS chapter 246A in 1980 to take the place of chapter

246, the State’s real property tax code. 3          In adopting their

respective property tax ordinances, all the counties, with the

exception of Kalawao, borrowed the statutory language of chapter

246, including the language from HRS § 246-1 (1967), which

provided the following definition of “real property”:

            “Property” or “real property” means and includes all
            land and appurtenances thereof and the buildings,
            structures, fences, and improvements erected on or
            affixed to the same, and any fixture which is erected
            on or affixed to such land, buildings, structures,
            fences, and improvements, including all machinery and
            other mechanical or other allied equipment and the
            foundations thereof, whose use thereof is necessary to
            the utility of such land, buildings, structures,
            fences, and improvements, or whose removal therefrom
            cannot be accomplished without substantial damage to
            such land, buildings, structures, fences, and
            improvements, excluding, however, any growing crops.




      3
            Both of these chapters were repealed in 2016 “for the purpose of
deleting obsolete and unnecessary provisions.” See H.B. No. 2217, H.D. 1,
S.D. 1.

                                       9
     *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

            Thus, when the County of Maui enacted MCC § 3.48.005 in

1980, it provided:4

            “Property” or “real property” means and includes all
            land and appurtenances thereof and the buildings,
            structures, fences, and improvements erected on or
            affixed to the same, and any fixture which is erected
            on or affixed to such land, buildings structures,
            structures, fences, and improvements, including all
            machinery and other mechanical or other allied
            equipment and the foundations thereof, whose use
            thereof is necessary to the utility of such land,
            buildings, structures, fences, and improvements, or
            whose removal therefrom cannot be accomplished without
            substantial damage to such land, buildings,
            structures, fences, and improvements, excluding,
            however, any growing crops.

            This definition of “real property” for taxation

purposes remained the same for over thirty years, until 2013

after Kaheawa challenged the County’s authority under the MCC to

include the value of its wind turbines within its real property

tax assessments for the 2007-2011 tax years. 5           Kaheawa, 135

Hawai i at 204, 347 P.3d at 634.




4
      The County concedes that the ordinance’s language tracked the language
of HRS § 246-1 (1967). The stricken and underlined text represents the ways
in which the language of MCC § 3.48.005 (1980) differed from the language of
HRS § 246-1 (1967). The stricken text represents the text of HRS § 246-1 that
was omitted in the County’s ordinance, while the underlined text represents
what was added.
      5
            Auwahi was not a party to the Kaheawa litigation. However, after
the ICA’s Kaheawa decision, Auwahi entered into a stipulated final judgment
with the County that Auwahi’s wind turbines were not “real property” under MCC
§ 3.48.005 (1980) for the 2013 tax year. As discussed below, after the County
amended the definition of “real property” in the MCC, it again classified
Auwahi’s wind turbines as real property for tax years 2014 onward.

                                      10
     *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

C.   The ICA’s Kaheawa Decision

            In the litigation that followed, the ICA affirmed the

TAC’s grant of summary judgment to Kaheawa, and held in a

published opinion that wind turbines did not qualify as “real

property” under the definition provided in MCC § 3.48.005.                Id.

            To constitute “real property” under the MCC, the ICA

explained that the wind turbines would, as a threshold matter,

need to qualify either as “improvements” or “fixtures.”               Id. at

207, 347 P.3d at 637.       The ICA first held that the wind turbines

did not qualify as “improvements.”          Id. at 208-09, 347 P.3d at

638-39.   The ICA explained:

            The County urges this court to apply the Black’s Law
            Dictionary definition [of ‘improvement’], which
            defines ‘improvement’ as ‘[a]n addition to real
            property, whether permanent or not; esp., one that
            increases its value or utility or that enhances its
            appearance.” Black’s Law Dictionary 826 (9th ed.
            2009). Considering the particular issue before us, we
            disagree that the broad definition of ‘improvement’
            advanced by the County applies to the wind turbines in
            this case.

            As recognized in the parties’ stipulation,[ 6] Kaheawa
            asserts that the wind turbines are equipment and
            machinery. The County [] also expressly recognizes
            that ‘[t]he turbines are plainly machinery.’ [] In
            MCC § 3.48.005, certain types of ‘machinery’ are
            incorporated as part of the description of a
            ‘fixture.’

            . . . .



      6
            The County and Kaheawa signed a Stipulation of Facts regarding the
Kaheawa litigation (CAAP-12-728), which provided that the Stipulation was
“made solely for purposes of the present action” and did not “constitute an
admission of any fact for any other purpose or with respect to any third
party.”

                                      11
      *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

            If the County’s broad interpretation of an improvement
            was applied to this case, the language in MCC
            § 3.48.005 related to fixtures and machinery would be
            rendered meaningless.

Id.

            Second, the ICA held that the wind turbines did not

qualify as “fixtures.”        Id. at 209-211, 347 P.3d at 639-641.             To

qualify as a “fixture” under the MCC’s definition of “real

property,” the ICA explained that it would either have to find

that “(1) the use of the wind turbines [would be] necessary to

the utility of the land . . . . ; or [] (2) the removal of the

wind turbines [could not] be accomplished without substantial

damage to the land[.]”        Id. at 209-10, 347 P.3d at 639-40

(emphases added).       Because the parties had stipulated that

Kaheawa’s wind turbines could be removed without substantially

damaging the land, the ICA focused on whether the land could be

utilized without the wind turbines’ use.            Id.    Noting that the

MCC did not clarify whether the term “utility” meant (1) general

utility or (2) utility specific to a particular business or use,

the ICA looked to the “traditional common law” analysis regarding

“fixtures” for guidance, and in particular, its “adaptation”

element.    Id. at 210, 347 P.3d at 640.          The analysis was as

follows:

            The traditional common law test for determining
            whether an item of personal property has become a
            ‘fixture’ requires three elements: (1) the actual or
            constructive annexation of the article to the realty,
            (2) the adaptation of the article to the use or
            purpose of that part of the realty with which it is


                                       12
      *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

            connected, and (3) the intention of the party making
            the annexation to make the article a permanent
            accession to the freehold.

Id.   (citing 35 Am.Jur.2d Fixtures § 4 and Cartwright v.

Widemann, 9 Haw. 685, 690-91 (Haw. Kingdom 1892), superseded on

other grounds, RLH § 8871 (1945), as recognized in Hess v. Paulo,

38 Haw. 279 (Haw. Terr. 1949)) (emphasis added).

            While acknowledging that jurisdictions varied in their

interpretation of the test’s “adaptation” element, 7 the ICA

applied the analysis set forth in Zangerle v. Republic Steel

Corp., 60 N.E.2d 170 (Ohio 1945), given its consistency with

Cartwright v. Widemann,8 which the ICA described as the “only

      7
            The ICA did not cite to any cases demonstrating how different
jurisdictions treated the “adaptation” prong of the common law fixture test.
We note, however, that while the Ohio Supreme Court in Zangerle only
considered an article a “fixture” if, under the “adaptability” prong of the
test, the article was useful to the inherent utility of the land, other
courts, such as the Supreme Court of New Hampshire considered an article a
“fixture” if the article was “intimately intertwined with the primary use of
the land itself,” or in other words, the use to which the land was being put.
See, e.g., King Ridge, Inc. v. Town of Sutton, 340 A.2d 106, 110 (N.H. 1975)
(holding that ski lifts were taxable as real property, in part, because the
hills upon which they were located were “specially cleared and graded for
downhill skiing”).
8
      The ICA explained:

            In Cartwright, the Supreme Court of the Kingdom of
            Hawai i held that machinery used as part of an iron
            works company (including lathes, an emery wheel, a
            drill press, a milling machine, a shaping machine and
            a grinding machine), most of which were fastened to
            the flooring of a building or overhead, were not
            fixtures. 9 Haw. at 688-89. Significantly, the court
            also stated that “movable machines, whose number and
            permanency are contingent upon the varying conditions
            of the business differ from engines and boilers and
            other articles secured by masonry and designed to be
            permanent and indispensable to the enjoyment of the
            freehold.”

                                                                (continued...)

                                       13
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

Hawai i case” to touch upon the issue.          Id. at 210-11, 347 P.3d

at 640-41.     The ICA explained:

             In Zangerle, a company that operated steel plants
             challenged the tax assessment of machinery and
             equipment as improvements on the land rather than as
             personal property. [] 60 N.E.2d at 173. Addressing
             the second part of the traditional fixture test, the
             Ohio Supreme Court relied on the following:

                   The general principle to be kept in view,
                   underlying all questions of this kind, is the
                   distinction between the business which is
                   carried on in or upon the premises, and the
                   premises, or locus in quo. The former is
                   personal in its nature, and articles that are
                   merely accessory to the business, and have been
                   put on the premises for this purpose, and not as
                   accessions to the real estate, retain the
                   personal character of the principal to which
                   they appropriately belong and are subservient.
                   But articles which have been annexed to the
                   premises as accessory to it, whatever business
                   may be carried on upon it, and not particularly
                   for the benefit of a present business which may
                   be of a temporary duration, become subservient
                   to the realty and acquire and retain its legal
                   character.

Id. (citing Zangerle, 60 N.E.2d at 177) (emphases added).

             Finding that Kaheawa’s wind turbines were “only

necessary to the utility of the land . . . given the particular

business [that] Kaheawa currently operat[ed],” – i.e., the

business of producing wind energy – the ICA held that the wind

turbines could not satisfy the “adaptation” element of the

“utility” prong of the fixture test.          Id. at 209-11, 347 P.3d at



(...continued)
     Kaheawa, 135 Hawai i at 211, 347 P.3d at 641 (citing Cartwright, 9 Haw.
     at 688-89).

                                      14
     *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

639-41.   Accordingly, the wind turbines could not be considered

“fixtures,” and therefore, could not constitute “real property”

under the MCC.     Id.

            In 2015, the County filed an application for writ of

certiorari challenging the ICA’s holding that Kaheawa’s wind

turbines were not “improvements,” and further, its reliance on

Zangerle in interpreting what constituted a common law “fixture.”

See SCWC-12-728.     This court rejected that application.            See 2015
WL 745424 (Feb. 19, 2015).

D.   The County’s 2013 Amendment to MCC § 3.48.005

            In response to the litigation described above, the

County amended MCC § 3.48.005 in 2013 to include wind turbines,

or other articles that would “increase the value” of the

underlying realty, within its definition of “real property.”                  As

amended, and as it reads today, MCC § 3.48.005 provides: 9

            “Property” or “real property” means and includes all
            land and appurtenances thereof and the building
            structuress, fences, and improvements erected on or
            affixed to the same,; and any fixture which is erected
            on or affixed to such land, buildings, structures,
            fences, and improvements, including all machinery and
            other mechanical or other allied equipment and the
            foundations thereof, whose use thereof is necessary to
            the utility of such land, buildings, structures,
            fences, and improvements, or whose removal therefrom
            cannot be accomplished without substantial damage to
            such land, buildings, structures, fences, and
            improvements, excluding, however, any growing crops.



      9
            The stricken and underlined text represents the ways in which the
language of MCC § 3.48.005 (2013) differed from its original language. The
stricken text represents the text of MCC § 3.48.005 (1980) that was omitted in
the amendment, while the underlined text represents what was added.

                                      15
     *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

            1.    Whose use thereof increases the value to, or is
                  necessary to the utility of such land,
                  buildings, structures, fences, and improvements;
                  or

            2.    Whose removal therefrom cannot be accomplished
                  without substantial damage to such land,
                  buildings, structures, fences, and improvements,
                  excluding, however, any growing crops; or

            3.    Any and all wind energy conversion property that
                  is used to convert wind energy to a form of
                  usable energy, including, but not limited to, a
                  wind charger, windmill, wind turbine, tower and
                  electrical equipment, pad mount transformers,
                  power lines, and substation, and other such
                  components.

(2013).

            In essence, through the changes to the ordinance, the

County redefined “real property” to include wind turbines, and

also allowed any article whose use “increases the value to, or is

necessary to the utility” of the land to become an assessable

accession to realty for the purposes of real property taxation. 10

            Under its new authority from the amended code, the

County again began including the value of Kaheawa’s and Auwahi’s

wind turbines within their real property tax assessments for the

2014, 2015, and 2016 tax years.

            The Appellees thus challenged the County’s actions,

arguing this time that the County exceeded its authority under



      10
            Notably, by allowing any article whose use “increases the value
to, or is necessary to the utility” of the land to become an assessable
accession to realty, the County seemed to adopt the broad interpretation of
“improvement” that it had unsuccessfully advocated for in Kaheawa. See
Kaheawa, 135 at 208-09, 347 P.3d at 638-39.


                                      16
     *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

article VIII, section 3 of the Hawai i Constitution by expanding

the definition of “real property” to include “personal property.”

E.   The TAC’s Grant of Summary Judgment to Appellees

           The TAC granted Kaheawa and Auwahi’s motions for

summary judgment and issued final judgments in their favor after

finding that the delegates to the 1978 Constitutional Convention

had never intended to grant the counties the power to redefine

the term “real property” to include “personal property.” 11

           To reach its conclusion, the TAC emphasized the

language of the Committee on Local Government and Committee of

the Whole’s reports, as well as Delegate Souki and Crozier’s

comments on the floor.       In its oral ruling for the Appellees, the

TAC explained:

           [W]hen we look at the language of the Constitutional
           Convention Amendment and its reference to taxation of
           real property, the Court finds . . . that the
           Constitutional Convention in 1978 had no intention to
           confer the power of policymaking to the extent that
           the counties [could] redefine the term “real property”
           to include chattel which are personal property because
           that is a matter of policy.

           And if the counties of [Hawai i] have the power to
           redefine real property so broadly as to include
           chattel, then there may be no end to what the counties
           will ultimately do with respect to taxing chattel that
           are located upon real property. Certainly it is not
           endless potential, but the potential for including as
           real property items that were formally chattel on
           personal property is a matter of great public policy.

           . . . .




     11
           The Honorable Gary W.B. Chang presided.

                                      17
     *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

             [T]he Court is unable to conclude that the
             Constitutional Conventioneers intended to confer onto
             the counties the power to redefine the term “real
             property” to include items of personal property and
             convert those into “real property” and subject those
             items of personal property to real property and
             subject to real property taxation.

F.   The Instant Appeal

             Upon the TAC’s written final judgments in favor of

Kaheawa and Auwahi,12 the County filed five appeals with the ICA

(consolidated under CAAP-17-816) and filed an application for

transfer, which this court granted.

             The County contends that article VIII, section 3

transferred the power to define “real property” to the counties,

and that accordingly, the County had the power to (a) add wind

turbines to its definition of “real property,” and (b) adopt its

own test, based on appraisal concepts of use, utility, and value,

to potentially tax any type of property that satisfied the test

as assessable accessions to realty.

             To its first point, the County contends that article

VIII, section 3 provided a general grant of authority to the

counties over the “functions, powers and duties” related to the

taxation of real property, and that this general grant

necessarily gave the counties the authority to define “real

property.”
      12
            See Final Judgment in favor of Kaheawa for Tax Years 2014 and 2015
(October 4, 2017) in CAAP-17-816, JEFS Dkt. 1:7-10 and CAAP-17-817, JEFS Dkt.
1:1-7; Final Judgment in Favor of Auwahi for Tax Year 2015 in CAAP-17-818,
JEFS Dkt. 1; Final Judgment in Favor of Auwahi for Tax Year 2014 in CAAP-17-
819, JEFS Dkt. 1; and Final Judgment in Favor of Auwahi for Tax Year 2016 in
CAAP-17-820, JEFS Dkt. 1.

                                      18
     *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

             Citing to Report No. 42 by the Committee on Local

Government for support, the County notes the Committee’s

statements that in 1978, “pursuant to the [HRS], the ‘real

property tax program’ including “basic policies defining real

property” . . . [was] the responsibility of state lawmakers”;

that the State had the ability to “utilize the real property tax

as an instrument of land use and economic policy”; and that “a

general grant of authority to the counties [of the power to tax

real property] would include . . . [the] formulation of basic

policies.”    In light of these acknowledgments, the County argues

that the Committee of the Whole would not have adopted the broad

“functions, powers and duties” language that it did over the more

narrow “tax levying” language it had considered, had it not meant

to provide the counties with a general grant of authority.

             The County further refers to Gardens at West Maui v.

County of Maui, whereby, the County contends, this court was

“unambiguous” in its recognition that article VIII, section 3

provided the counties with a general grant of authority over real

property policymaking functions. 13        See 90 Hawai i 334, 978 P.2d
772, 779 (1999) (“The constitutional and legislative acts

[including article VIII, section 3] covered the whole subject of

property taxation power and embraced the entire law in that

regard.”).

      13
            In its answering brief, Auwahi argues that the Gardens at West
Maui case is inapposite, because this case only recognized the counties’ grant
to tax real property.

                                      19
     *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

            In light of the amendment’s legislative proceedings and

Gardens at West Maui, the County contends that article VIII,

section 3 explicitly gave the County the authority to define

“real property.”     As such, and in accord with the laws of other

jurisdictions, the County contends it had the authority to amend

MCC § 3.48.005 to redefine “real property” to include wind

turbines, and to rely on appraisal concepts of use, utility, and

value to further classify which articles of property could become

assessable accessions to realty.           See, e.g., King Ridge, Inc. v.

Town of Sutton, 340 A.2d 106 (N.H. 1975) and Opinion of the

Justices, 697 A.2d 125 (N.H. 1997)).14

            Because the County argues that article VIII, section 3

granted the counties the power to define “real property,” and

because it contends that neither the common law nor the statutory

scheme in Hawai i defined the “personal property” that could only

be taxed by the State, it contends that any reliance in this

jurisdiction on Zangerle to define “real property” is misplaced.

            On the one hand, the County contends that the ICA’s

Kaheawa decision has no effect on the current lawsuit because

that decision only held that wind turbines could not be

      14
            In King Ridge, Inc., the New Hampshire Supreme Court held that the
legislature had the power to make any type of property realty for taxation
purposes, even if that property was personalty at common law. 340 A.2d at
109-10. In Opinion of the Justices, the same court again recognized the
legislature’s power to make any kind of property realty for purposes of
taxation, and further, explained that the legislature could validly subject to
taxation certain instruments of production or machines, which by their nature
were designed for use in connection with real estate, regardless of whether
they were part of or attached to realty. 697 A.2d at 107.


                                      20
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

considered “real property” under the County’s previous version of

MCC § 3.48.005.    Because the County contends that it resolved any

confusion over whether wind turbines could be considered “real

property” under the amended version of the code, pursuant to its

constitutional authority to redefine “real property,” it argues

that there is no inconsistency between the Kaheawa decision and

the County’s actions now.

          On the other hand, the County continues to challenge

the ICA’s reliance on Zangerle to inform its analysis of what

constituted a “fixture” at common law.          Specifically, the County

contends that Zangerle cannot control in Hawai i given: (1) the

“significant variance in the traditional common law test of

fixtures across [] jurisdictions[;]” (2) the differences between

Ohio and Hawaii’s statutory and constitutional schemes and the

Supreme Court of Ohio’s “consistent” repudiation of the test; (3)

the test’s limited applicability to fixtures as applied to

electric power generation facilities; and (4) the test’s “vague”

concept of “general inherent utility.”

          Ultimately, the County argues that this court should

abandon the ICA’s recognition of Zangerle’s “fixture” test, which

it claims erroneously characterizes an article’s “utility” as an

article’s “general utility” to realty.          The County advocates that

we should now recognize an article’s “utility” as that use for

which the land is currently being put, because “it is difficult



                                     21
     *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

to understand what its ‘general inherent utility’ could possibly

be, except for perhaps the value in owning and possessing it.”

            The County further argues that the Appellees’ wind

turbines constitute “real property” because they are permanent

and their removal would cause material injury to the land. 15                 For

permanency, the County contends that “to determine the

excludability of personal property from being taxed as realty”

for the common law fixture test, the test should be “whether

property installed similar to the [article at issue] is not

‘ordinarily’ intended to be affixed permanently to real property”

and should not be based on a party’s intent of permanency. 16                 If

this were the test, the County contends, then by “all reasonably

manifested outward appearances[,] [the Appellees’] wind turbine

generators” would be considered permanent.

            In summary, the County urges this court to hold that

the Hawai i Constitution provided the counties with the authority


      15
            This is inconsistent with the stipulated facts from Kaheawa,
whereby all parties agreed that Kaheawa’s wind turbines and towers could be
“unbolted and removed without any harm to either the equipment or the land.”
See Kaheawa, 135 Hawai i at 204, 347 P.3d at 640.
      16
            See, e.g., NYT Cable TV v. Audubon Borough, 9 N.J. Tax 359, 369
(1987) (“To determine the excludability of personal property from being taxed
as realty, the test is not what plaintiffs actually intended as to its
permanency, but whether property installed similar to the subject tower is not
‘ordinarily’ intended to be affixed permanently to real property.”); American
Hydro Power Partners, L.P. v. Clifton City, 12 N.J. Tax 264, 269 (1991) (“the
improvements should be taxed as real property because plaintiff failed to
establish, by a preponderance of the evidence, that the equipment was not
‘ordinarily intended to be affixed permanently to the real property[.]”);
Guardian Energy LLC v. Cty. of Waseca, 868 N.W.2d 253, 260 (2015) (rejecting
contention that tanks were not “permanently affixed” to the land because they
could theoretically be removed by detaching them from their foundations or by
towing them away).

                                      22
     *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

to define “real property” for taxation purposes, and thus uphold

its 2013 amendment to the MCC.         In the alternative, however, the

County explains that under the proper interpretations of utility

and permanence, wind turbines do constitute real property, even

under the common law fixture test.

            The Appellees, as well as Tax Foundation of Hawai i

(Tax Foundation) as amicus curiae, argue that the County exceeded

its authority under the Constitution when it expanded the

definition of real property beyond what it was commonly

understood as in 1978.       As such, they argue that MCC § 3.48.005

as amended is ultra vires, and that the ICA’s Kaheawa decision

appropriately applied Zangerle’s fixture test to conclude that

wind turbines could not be “real property.”            Additionally, the

parties argue that permitting the County to tax wind turbines as

part of its real property scheme would both frustrate Hawaii’s

renewable energy policy goals, and contravene federal and state

taxation policy.17

      17
            For instance, Kaheawa and Tax Foundation argue that at the federal
level, the IRS has treated wind turbines as tangible personal property for
energy credit and depreciation purposes (citing IRC §§ 48(a)(3),
168(e)(3)(B)(vi); IRS Private Letter Ruling 9007042 (1989) (credit allowed for
wind turbines under IRC section saying that eligible property includes
tangible personal property and other tangible property except a building and
its structural components)). And, at the State level, both Appellees note
that they qualify for a Capital Goods Excise Tax Credit under HRS § 235-
110.7(3) with respect to their wind turbines, and that this credit is limited
to “tangible personal property” which does not include “property . . .
integral [to] a building or structure.”
            Last, Kaheawa notes the State of Hawaii’s energy policy to move
away from fossil fuels. Kaheawa cites to HRS § 269-92, which “set[s] a goal
of one hundred per cent renewable [energy] by 2045[,]” as well as Governor
Ige’s and state agencies’ commitments to “move more decisively and
irreversibly away from imported fossil fuel for electricity and transportation
                                                                 (continued...)

                                      23
     *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

                        III.    STANDARDS OF REVIEW

A.   Summary Judgment

            “Unlike other appellate matters, in reviewing summary

judgment decisions an appellate court steps into the shoes of the

trial court and applies the same legal standard as the trial

court applied.”     Beamer v. Nishiki, 66 Haw. 572, 577, 670 P.2d
1264, 1270 (1983) (internal quotation omitted).             As such, when

reviewing questions of law from summary judgment orders in the

TAC, we review those questions under the right/wrong standard.

Maile Sky Court Co. v. City & Cty. of Honolulu, 85 Hawai i 36,

39, 936 P.2d 672, 675 (1997) (citation omitted).

B.    Constitutional Interpretation

            “Issues of constitutional interpretation present

questions of law that are reviewed de novo.”            Blair v. Harris, 98

Hawai i 176, 178, 45 P.3d 798, 800 (2002) (citation omitted).                 In

construing the constitution, the appellate court observes the

following basic principles:

            Because constitutions derive their power and authority
            from the people who draft and adopt them, we have long
            recognized that the Hawai i Constitution must be
            construed with due regard to the intent of the framers
            and the people adopting it, and the fundamental
            principle in interpreting a constitutional provision
            is to give effect to that intent. This intent is to
            be found in the instrument itself.

            [T]he general rule is that, if the words used in a
            constitutional provision are clear and unambiguous,


      17
       (...continued)
and towards indigenously produced renewable energy and an ethic of energy
efficiency.”

                                      24
     *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

           they are to be construed as they are written. In this
           regard, the settled rule is that in the construction
           of a constitutional provision the words are presumed
           to be used in their natural sense unless the context
           furnishes some ground to control, qualify, or enlarge
           them.

           Moreover, a constitutional provision must be construed
           in connection with other provisions of the instrument,
           and also in the light of the circumstances under which
           it was adopted and the history which preceded it.

Hanabusa v. Lingle, 105 Hawai i 28, 31-32, 93 P.3d 670, 673-74

(2004) (brackets in original) (quotation omitted).

C.   Statutory Interpretation

           “Statutory interpretation is a question of law

reviewable de novo.”      State v. Wheeler, 121 Hawai i 383, 390, 219
P.3d 1170, 1177 (2009) (internal quotation marks omitted).                Our

construction of statutes is guided by the following rules:

           It is a cardinal rule of statutory construction that
           the courts are bound, if possible, to give effect to
           all parts of a statute, and no sentence, clause or
           word shall be construed as surplusage if a
           construction can be legitimately found which will give
           force to and preserve all the words of the statute.

In re Ainoa, 60 Haw. 487, 490, 591 P.2d 607, 609 (1978).

           When construing a statute, our foremost obligation is
           to ascertain and give effect to the intention of the
           legislature, which is to be obtained primarily from
           the language contained in the statute itself. And we
           must read statutory language in the context of the
           entire statute and construe it in a manner consistent
           with its purpose.

           When there is doubt, doubleness of meaning, or
           indistinctiveness or uncertainty of an expression used
           in a statute, an ambiguity exists . . . .

           In construing an ambiguous statute, “[t]he meaning of
           the ambiguous words may be sought by examining the


                                      25
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

          context, with which the ambiguous words, phrases, and
          sentences may be compared, in order to ascertain their
          true meaning.” HRS § 1-15(1) [(1993)]. Moreover, the
          courts may resort to extrinsic aids in determining
          legislative intent. One avenue is the use of
          legislative history as an interpretive tool.

          Gray [v. Admin. Dir. of the Court], 84 Hawai i [138,]
          148, 931 P.2d [580,] 590 [(1997)] (quoting State v.
          Toyomura, 80 Hawai i 8, 18-19, 904 P.2d 893, 903-04
          (1995)) (brackets and ellipsis points in original)
          (footnote omitted). The appellate court may also
          consider "[t]he reason and spirit of the law, and the
          cause which induced the legislature to enact it . . .
          to discover its true meaning.” HRS § 1-15(2). . . .
          “Laws in pari materia, or upon the same subject
          matter, shall be construed with reference to each
          other. What is clear in one statute may be called
          upon in aid to explain what is doubtful in another.”
          HRS § 1-16 (1993).

State v. Koch, 107 Hawai i 215, 220, 112 P.3d 69, 74 (2005)

[(some brackets added and some in original) (one ellipsis added

and some in original)] (quotation omitted).

          Absent an absurd or unjust result, the appellate court

is bound to give effect to the plain meaning of unambiguous

statutory language; we may only resort to the use of legislative

history when interpreting an ambiguous statute.            State v.

Valdivia, 95 Hawai i 465, 472, 24 P.3d 661, 668 (2001).

                             IV.   DISCUSSION

          In prior cases, this court addressed the counties’

broad scope of authority to set property tax policy.             We have

acknowledged, for instance, that “[a]rticle VIII, section 3 was

expressly and manifestly designed to transfer to the counties

broad powers of real property taxation,” that “the purpose of the


                                     26
       *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

amendment was to place the burden of the real property taxation

system at the county level,” and further, that the amendment,

along with the legislative enactments contained in HRS Chapter

246A, which provided for the orderly transfer of property

taxation power to the counties, “covered the whole subject [of

real property taxation] and embraced the entire law in that

regard.”     Gardens at West Maui, 90 Hawai i at 341, 978 P.2d at

779.

             In Gardens at West Maui, for instance, we recognized

that under article VIII, section 3, the counties were free to

classify properties and tax them at different rates, despite an

earlier statute that would have prohibited such action.                 Id. at

340, 978 P.2d at 778.         And, in Weinberg v. City & County of

Honolulu, 82 Hawai i 317, 324, 922 P.2d 371, 378 (1996), we held

that after the statutory period for uniformity in HRS Chapter

246A had lapsed, the counties were no longer bound by the

assessment methods the State Department of Taxation had

previously imposed – in other words, they were free to set their

own methods of assessment.18         Last, in State ex rel. Anzai v.

City & County of Honolulu, 99 Hawai i 508, 519-21, 57 P.3d 433,

444-45 (2002), we recognized that the counties, pursuant to this




      18
            To hold otherwise, we concluded, “would render the provision of
[the] eleven-year transition period meaningless because HRS chapter 246,
rather than the county ordinances, would continue to govern the policies and
methods of assessment.” Id.

                                        27
     *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

authority, were free to set and repeal exemptions to the real

property tax, as these were clearly “matters of local concern.” 19

            Like Gardens, Anzai, and Weinberg, the instant case

concerns the scope of the counties’ policymaking authority under

article VIII, section 3.       The County argues that, in particular,

Gardens supports its argument that the general grant of authority

over real property policy making included the authority to

redefine “real property.”        As such, the County contends it had

the authority to amend MCC § 3.48.005 to redefine “real property”

and particularly “fixtures” thereon to include machinery or

equipment the use of which “increases the value to” the

underlying realty, and “property that is used to convert wind

energy to a form of usable energy[.]”           MCC § 3.48.005 (2013).

            “To the extent that the counties, in exercising their

exclusive power to tax real property, do not run afoul of the

      19
            In Anzai, in determining the framers’ intent, we referred to the
Proceedings of the Constitutional Convention of Hawai i of 1978. See id.
This court noted several instances in the proceedings reflecting “the
understanding that the power to tax real property encompassed matters of
strictly local concern and that this power included the power to grant or
repeal exemptions from real property taxation.” Id. One example was from a
report from the Standing Committee on Taxation and Finance, which reasoned:

            [T]he power to levy a tax on real property should be
            granted to the counties because, inter alia, “[c]ounty
            governments are completely responsible and accountable
            for the administration of their local affairs” and
            “[t]here are certain program elements which do not
            invoke issues of statewide concern and/or which do not
            lend themselves to single, statewide solutions. In
            other words, there are different economic bases and
            needs of the counties which cannot be addressed by
            statewide real property provisions.”

Id. (citing 1 Proceedings of the Constitutional Convention of Hawai i of
1978, at 594–95 (1980)).

                                      28
     *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

federal or state constitutions, they may act as they see fit.”

Anzai, 99 Hawai i at 517, 57 P.3d at 442.           While we acknowledge

the counties’ broad policymaking authority recognized in these

prior cases, however, we cannot conclude in this case that this

authority extends as far as the County claims.

            As set forth below, the counties’ taxation authority

cannot extend beyond “real property,” the definition of which is

currently set by the legislature, nor can it impact any authority

the constitution expressly reserved to the State.              MCC §

3.48.005, as amended in 2013, does both and thus runs afoul of

the state constitution.

A.   Article VIII, Section 3 Does Not Grant the Counties the
     Power to Define Real Property

            Our court has “long recognized . . . the general rule

. . . that, if the words used in a constitutional provision are

clear and unambiguous, they [must be] construed as they are

written.”    Hanabusa, 105 Hawai i at 31-32, 93 P.3d at 673-74.

The ultimate aim is to give effect to the constitutional

delegates’ intent, which can be done by examining “other

provisions of the instrument” and “the circumstances under which

it was adopted and the history which preceded it.”              Id.

Moreover, this court has recognized that “tax laws should be

strictly construed and any doubt resolved in favor of the

public.”    In re Assessment of Taxes, Commercial Pac. Cable Co.,




                                      29
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

16 Haw. 396, 400 (1905) (citing Cooley on Taxation); Narmore v.

Kawafuchi, 112 Hawai i 69, 82, 143 P.3d 1271, 1284 (2006).

     1.   Plain Language

          When interpreting a constitutional provision, every

word is presumed to have meaning.         See Camara v. Agsalud, 67

Hawai i 212, 215-16, 685 P.2d 794, 797 (1984) (“Courts are bound,

if rational and practical, to give effect to all parts of a

statute, and [] no . . . word shall be construed as superfluous,

void, or insignificant if a construction can be legitimately

found which will give force to and preserve all the words of the

statute.”).

          At the time of article VIII, section 3's adoption, the

term “real property” had not been defined in the Hawai i

constitution.    Despite this, the 1978 constitution still included

amendments that distinguished between “real” and “personal”

property, thereby implying that there was some inherent

difference between the terms.

          Article X, section 5, for instance, provided that the

University of Hawai i “shall have title to all the real and

personal property now or hereafter set aside or conveyed to

it[,]” while sections 5 and 6 of article XII provided that the

Office of Hawaiian Affairs and the Board of the Office of

Hawaiian Affairs, respectively, would “hold title to all the real

and personal property now or hereafter set aside or conveyed to



                                     30
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

it” and would “exercise control over real and personal

property[.]”    (Emphasis added).

          In light of the constitution’s recognition of “real”

and “personal” property, the use of the word “real” before

“property” is meaningful.       Article VIII, section 3 provides:

          The taxing power shall be reserved to the State,
          except so much thereof as may be delegated by the
          legislature to the political subdivisions, and except
          that all functions, powers and duties relating to the
          taxation of real property shall be exercised
          exclusively by the counties, with the exception of the
          county of Kalawao. The legislature shall have the
          power to apportion state revenues among the several
          political subdivisions.

(Emphasis added).

          Had the delegates intended to provide the counties the

authority to tax “personal” property, they presumably would have

done so explicitly.     Hanabusa, 105 Hawai i at 31-32, 93 P.3d at

673-74; Fought & Co., 87 Hawai i at 55, 951 P.2d at 505 (“This

court has consistently applied the rule of expressio unius est

exclusio alterius - the express inclusion of a provision in a

statute implies the exclusion of another[.]”).            Instead, the

delegates provided that “the taxing power [would] be reserved to

the State . . . except that” the “functions, powers and duties

relating to the taxation of real property” would be granted to

the counties.    Art. VIII, § 3.

          Thus, a plain reading of article VIII, section 3,

indicates that the counties had only been granted the power to



                                     31
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

tax “real property” – not to redefine personal property as “real

property.”

     2.      Legislative Proceedings

              An examination of the “circumstances” under which

article VIII, section 3 was adopted and the “history which

preceded it” supports this conclusion.          See Hanabusa, 105 Hawai i

at 31-32, 93 P.3d at 673-74; see also Nelson v. Hawaiian Homes

Comm’n, 127 Hawai i 185, 198, 277 P.3d 279, 292 (2012) (“In order

to give effect to the intention of the framers and the people

adopting a constitutional provision, an examination of the

debates, proceedings and committee reports is useful.”) (quoting

State v. Kahlbaun, 64 Haw. 197, 204, 638 P.2d 309, 316 (1981)).

             We note that the final language of article VIII,

section 3 was adopted only after deliberation by the Standing

Committee on Local Government, floor debates, and deliberation by

the Committee of the Whole.

             The Standing Committee on Local Government acknowledged

that at the time of the amendment’s contemplation, “the State

[was] responsible for assessing [] real property [] subject to

the payment of real property taxes, [] for levying and collecting

[the] taxes upon such property, and [for] adjudicating taxpayer

appeals.”    Stand. Comm. Rep. No. 42 in 1 Proceedings of the

Constitutional Convention of Hawai i of 1978, at 594 (1980).                 It

also acknowledged that the “basic policies defining real

property, setting the basis of assessment, determining the manner

                                     32
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

in which rates [were] set, setting exemptions and describing the

appeals process” were the responsibilities of the state’s

lawmakers.    Id.   The Committee further explained that a “general

grant” of the taxing powers to the counties would include

property assessments, appeal adjudications, tax levying,

collecting taxes, and formulating basic policies.             Id.   Notably,

the Standing Committee rejected a proposal to adopt a general

excise tax, noting that “should the counties desire additional

revenues,” the counties should do so through “the real property

tax by increasing the rates.” (Emphasis added).

             Comments during the floor debates suggest that at least

two delegates supported only a narrow grant of authority to the

counties.    Delegate Souki, for instance, explained that “the

intent of the section . . . [was] not so that the counties

[could] increase their revenue or increase their taxing powers,”

while Delegate Crozier explained his concern “of a council that

[might] lean[] one special way” to “advantage . . . select

group[s]” while disadvantaging others.          Id. Comm. of the Whole

Debates in 2 Proceedings of the Constitutional Convention of

Hawai i of 1978, at 264 (1980).

             Moreover, although the Committee of the Whole

recommended adopting the “all functions, powers and duties”

language, as seen in the amendment today, it explained that it

was doing so to clarify that “the counties would have the power

to set exemptions.”     Id. (emphasis added).        And, as the TAC

                                     33
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

concluded, nothing was said in the Committee of the Whole’s

report about a “general grant” of authority to tax personal

property.

     3.     The Legislature’s Power to Define “Real Property”

            Thus, from our analysis above, although it is clear

that the delegates to the 1978 Constitution Convention did not

intend to grant the counties the power to tax anything more than

“real property,” it is not clear from the text of the amendment

or constitution what the delegates meant by “real property.”                 As

such, we may look to “the history of the times and the state of

being when [the amendment] was adopted” for guidance.              See

Nelson, 127 Hawai i at 198, 277 P.3d at 292 (quoting Kahlbaun, 64

Haw. at 202, 638 P.2d at 315).

            Well before article VIII, section 3's adoption, HRS

§ 246-1 (1967) clearly provided a definition of the term “real

property” as related to the subject of real property taxation.

Because we presume the delegates were aware of this statute at

the time of article VIII, section 3's adoption, and because the

delegates took no action to define the term in light of this

awareness, we presume that they understood that the power to

define, and redefine, the term “real property” rested with the

legislature.   See Hawai i State AFL-CIO v. Yoshina, 84 Hawai i

374, 377, 935 P.2d 89, 97 (1997) (explaining that constitutional

delegates are deemed to be aware of common law and statutory

principles).

                                     34
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

             The legislature incorporated the definition of “real

property” from HRS § 246-1, which was repealed in 2016, into our

current taxation statutes.        See HRS §§ 231-1 and 248-1.         As such,

the definition of “real property” that applied to the counties in

1978 still applies to the counties today:

             “Property” or “real property” means and includes all
             land and appurtenances thereof and the buildings,
             structures, fences, and improvements erected on or
             affixed to the same, and any fixture which is erected
             on or affixed to such land, buildings, structures,
             fences, and improvements, including all machinery and
             other mechanical or other allied equipment and the
             foundations thereof, whose use thereof is necessary to
             the utility of such land, buildings, structures,
             fences, and improvements, or whose removal therefrom
             cannot be accomplished without substantial damage to
             such land, buildings, structures, fences, and
             improvements, excluding, however, any growing crops.

HRS §§ 231-1 and 248-1.20

     4.      This Court’s Power to Interpret Statutes

             The legislative definition of “real property” cites to

“fixtures” and “use,” but does not define how the “use” prong of

the fixture test should be interpreted.           Thus, HRS §§ 231-1 and

248-1 are ambiguous.       It is the task of this court, then, to

examine the common law to determine what these terms mean, in the

absence of legislative or constitutional guidance.             See Peters v.

Weatherwax, 69 Hawai i 21, 27, 731 P.2d 157, 161 (1987) (“The

interpretation of well-defined words and phrases in the common

law carries over to statutes dealing with same or similar subject

matter.”).

     20
             We note that any variations from HRS § 246-1 (1967) are minor.

                                      35
     *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

B.    Wind Turbines Do Not Constitute Real Property

            “[I]n the absence of anything to the contrary it is

fair to assume that [the legislature] used [“fixture”] in the

statute in its common-law sense.”          Id. at 27, 731 P.2d at 161

(quoting Gilbert v. United States, 370 U.S. 650, 655 (1962)).

“We follow the common law in this jurisdiction.”             Smith v. Smith,

56 Haw. 295, 303, 535 P.2d 1109, 1115 (1975).             Thus, until the

legislature clarifies how the “use” prong of the fixture analysis

should be interpreted, we continue to rely on the common law test

set forth in Zangerle to determine whether an object affixed to

the land should be considered a fixture. 21

            In Kaheawa, the ICA applied the traditional common law

fixture test from Zangerle to hold that wind turbines could not

constitute “fixtures” under MCC § 3.48.005 (1980).              See Kaheawa,

135 Hawai i at 210-11, 347 P.3d at 640-41.           The ICA was correct

to rely on this test, which is consistent with the only cases in

Hawai i that have analyzed fixtures. 22        See Kaheawa, 135 Hawai i


      21
            To the extent that Zangerle’s test has not been adopted among all
jurisdictions, we note that lack of uniformity in this area of law can be
traced to individual state laws defining “fixtures” and “real property.” See,
e.g., Marc L. Roark, Groping Along Between Things Real and Things Personal:
Defining Fixtures in the Law and Policy in the UCC, 78 U. Cin. L. Rev. 1437
(2010) (“The law of fixtures under the Uniform Commercial Code [] is
helplessly tied to the various state laws dictating real estate.”).
      22
             Although the Ohio Supreme Court had repudiated its use of the
Zangerle fixture test for some time after its publication, Ohio courts,
including the Ohio Supreme Court, began recognizing the test again. Kaheawa,
135 Hawai i at 641, 347 P.3d at 632 (citing In re Jarvis, 310 B.R. 330, 337-39
(Bankr. N.D. Ohio 2004) and Perez Bar & Grill v. Schneider, 2012 WL 6105324 at
*5 (Ohio Ct. App. 2012); see also Funtime, Inc. v. Wilkins, 822 N.E.2d 781,
786 (Ohio 2004); Metamora Elev. Co. v. Fulton Cnty. Bd. Of Revision, 37 N.E.3d
                                                                 (continued...)

                                      36
     *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

at 210-11, 347 P.3d at 640-41; In re Waipuna Trading Co., Inc.,

41 B.R. 812, 815 (Bankr. D. Haw. 1984); Cartwright, 9 Haw. at 690

(holding that affixed machines in an iron works company were not

fixtures, as “the object of their annexation to the ground was in

order to keep them steady, and the attachment overhead was for

the purpose of communicating steam power to them, both being in

order to the more complete enjoyment of the machines as

chattels”).     Further, we agree with the ICA’s application of the

Zangerle test and its conclusion that wind turbines are not

fixtures.

             By statute, property becomes a fixture if (1) it is

“necessary to the utility of [the] land” or (2) it cannot be

removed “without substantial damage to such land[.]”              HRS §§ 231-

1 and 248-1.     Here, because the parties stipulated that the wind

turbines could be removed without damage to the land, the only

question is whether they are “necessary to the utility of the

land.”     Kaheawa, 135 Hawai i at 210-11, 347 P.3d at 640-41.

             In making this determination, the court must

distinguish between tangible property that is “merely accessory

to the business,” and property that has been “annexed to the

premises as accessory to it, whatever business may be carried on

      22
       (...continued)
1223, 1229 (Ohio 2015)).
             Notably, Zangerle’s fixture test was also adopted by statute in
Ohio. See Ohio Rev. Code § 5701.02 (“‘Fixture’ means any item of tangible
personal property that has become permanently attached or affixed to the land
or to a building, structure, or improvement, and that primarily benefits the
realty and not the business, if any, conducted by the occupant on the
premises.”).

                                      37
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

upon it[.]”     Zangerle, 60 N.E.2d at 177; see also Cartwright, 9

Haw. at 691 (distinguishing between “moveable machines, whose

number and permanency are contingent upon the varying conditions

of the business differ from engines and boilers and other

articles secured by masonry and designed to be permanent and

indispensable to the enjoyment of the freehold”).             In other

words, we will only consider property to be a “fixture” under

Zangerle if the land to which the alleged fixture is attached

cannot be purposefully utilized without its presence.

             Applying this test, wind turbines are “only necessary

to the utility of the land [] given the particular business that

[Appellees are] currently operating.         The wind turbines are not

accessory or useful to the land ‘whatever business may be carried

on upon it.’”    Kaheawa, 135 Hawai i at 211, 347 P.3d at 641

(quoting Zangerle, 60 N.E.2d at 177).          Accordingly, the wind

turbines are not “fixtures,” and do not constitute “real

property.”

             We reject the County’s claims that the Appellees’ wind

turbines can be considered “fixtures” under this interpretation

of “use,” and also reject the County’s assertion that it may

define what may become assessable accessions to realty pursuant

to appraisal concepts of use, utility, and value, because, again,

this expanded definition of what constitutes “improvements” would

be inconsistent with the common law principles reflected in



                                     38
      *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

Zangerle.     See Kaheawa, 135 Hawai i at 210-11, 347 P.3d at 640-

41.

            We note that the counties’ power to tax real property

cannot be construed in isolation, but instead, must be construed

with reference to “the current prohibition on the State taxing

real property.”      City & Cty. of Honolulu v. State, 143 Hawai i

455, 468, 431 P.3d 1228, 1241 (2018).            Because “only the counties

currently possess the constitutional authority to levy a tax on

real property within the State of Hawai i,” by re-defining

certain personal property as real property, the County prevents

the State from exercising its taxing authority over those items.

See id. at 459, 468, 431 P.3d at 1232, 1241 (“[T]he constitution

currently allows only the counties to tax real property to the

exclusion of all other government entities[.]” (emphasis added)).

            As established above, “real property” pursuant to

article VIII, section 3 includes affixed machinery or equipment,

“whose use is necessary to the utility of the land . . . or whose

removal therefrom cannot be accomplished without causing

substantial damage to the land[.]”           See, e.g., HRS §§ 231-1 and

248-1.    Because the counties have the exclusive authority to tax

these fixtures, the State cannot.           The State can, however, tax

all other machinery or equipment if the legislature so decides.

            Pursuant to this analysis, wind turbines cannot be

construed as “real property” subject to the County’s taxation.

In defining a “fixture” to include machinery or equipment that

                                       39
    *** FOR PUBLICATION IN WEST’S HAWAI I REPORTS AND PACIFIC REPORTER ***

increases the value of the underlying realty, the County would

assess the value of virtually any machinery or equipment bolted

in place, including wind turbines.          In turn, the County would now

preclude the State from taxing the same.          “The potency of the

real property tax as a policy tool . . . is undeniable.”              Stand.

Comm. Rep. No. 42 in 1 Proceedings of the Constitutional

Convention of Hawai i of 1978, at 595 (1980).           Unless the

legislature provides to the contrary, such policy-making power

must be reserved to the State.

                              V.   CONCLUSION

          For the foregoing reasons, we hold that the County

exceeded its power under the Hawai i Constitution when it amended

MCC § 6.48.005 to redefine “real property.”           We therefore affirm

the TAC’s summary judgment orders and final judgment in favor of

the Appellees.

Brian A. Bilberry                         /s/ Mark E. Recktenwald
for appellant
                                          /s/ Paula A. Nakayama
Ronald I. Heller
for appellee Kaheawa Wind Power           /s/ Sabrina S. McKenna

Vito Galati (Christopher T.               /s/ Richard W. Pollack
Goodin with him on the brief)
for appellee Auwahi Wind Energy           /s/ Michael D. Wilson

Thomas Yamachika
for amicus curiae
Tax Foundation of Hawai i




                                     40